UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31/08 Date of reporting period: 3/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS ENHANCED INCOME FUND - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND - DREYFUS LARGE CAP VALUE FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Enhanced Income Fund March 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes21.1% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Home Equity Loans4.7% Securitized Asset Backed Receivables, Ser. 2006-WM4, Cl. A2C 0.68 11/25/36 1,000,000 a Electric2.7% Public Service Electricity & Gas, First Mortgage Bonds 2.21 3/12/10 150,000 a Residential Mortgage Pass-Through Ctfs.4.6% Indymac Index Mortgage Loan Trust, Ser. 2006-AR35, Cl. 2A2 0.62 1/25/37 128,347 a 119,189 Structured Adjustable Rate Mortgage Loan Trust, Ser. 2005-23, Cl. 1A1 5.45 1/25/36 479,972 a 137,596 U.S. Government Agencies9.1% Federal National Mortgage Association, Notes 2.00 1/9/12 500,000 b Total Bonds and Notes (cost $2,257,264) Principal Short-Term Investments123.0% Amount ($) Value ($) Commerical Paper11.7% Caisse D'Amort De La Soc. 0.66%, 4/27/09 150,000 149,928 Gemini Securitization 0.50%, 4/2/09 250,000 249,997 General Electric Capital 0.22%, 4/8/09 100,000 99,996 San Paolo IMI US Financial 0.98%, 4/21/09 150,000 149,918 U.S. Government Agencies111.3% Federal Home Loan Banks, Discount Notes, 0.01%, 4/1/09 4,000,000 4,000,000 Federal Home Loan Banks, Discount Notes, 0.33%, 4/20/09 1,000,000 999,987 Federal Home Loan Mortgage Corp., Discount Notes, 1.25%, 6/25/09 450,000 b 448,672 Federal National Mortgage Association, Discount Notes, 1.25%, 7/1/09 450,000 b 449,789 Federal Natonal Mortgage Association, Discount Notes, 1.15%, 12/1/09 280,000 b 277,818 Total Short-Term Investments (cost $6,824,732) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $87,000) 87,000 c Total Investments (cost $9,168,996) 145.6% Liabilities, Less Cash and Receivables (45.6%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. c Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $9,168,996. Net unrealized depreciation on investments was $1,085,891 of which $6,807 related to appreciated investment securities and $1,092,698 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 87,000 7,996,105 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund March 31, 2009 (Unaudited) Common Stocks95.6% Shares Value ($) Australia8.1% CFS Retail Property Trust 827,260 938,445 Westfield Group 302,990 2,114,138 Canada3.4% Allied Properties Real Estate Investment Trust 12,610 128,520 Boardwalk Real Estate Investment Trust 16,590 342,116 RioCan Real Estate Investment Trust 80,100 797,315 Finland.7% Citycon 130,060 France6.6% Mercialys 5,970 172,912 Unibail-Rodamco 16,220 2,297,871 Hong Kong16.8% China Overseas Land & Investment 390,720 611,415 China Resources Land 465,000 718,293 Hang Lung Properties 347,000 815,102 Henderson Land Development 161,000 612,988 Hongkong Land Holdings 63,000 143,796 Link REIT 582,500 1,150,280 New World Development 238,000 237,465 Sun Hung Kai Properties 225,000 2,015,491 Japan13.3% Japan Real Estate Investment 78 602,311 Japan Retail Fund Investment 69 265,440 Mitsubishi Estate 120,000 1,369,803 Mitsui Fudosan 123,000 1,349,167 Nippon Building Fund 90 778,619 Sumitomo Realty & Development 35,000 390,773 United Urban Investment 58 235,986 Netherlands2.0% Corio 11,810 488,612 Wereldhave 3,890 272,187 Singapore2.7% Ascendas Real Estate Investment Trust 430,000 345,418 CapitaLand 292,000 448,838 CapitaMall Trust 272,900 237,289 Sweden.8% Castellum 57,400 Switzerland1.7% PSP Swiss Property 15,240 United Kingdom5.0% British Land 137,180 710,071 Great Portland Estates 48,050 168,052 Hammerson 121,650 444,227 Helical Bar 29,090 120,001 Segro 1,364,350 445,361 United States34.5% Alexandria Real Estate Equities 5,230 190,372 AMB Property 12,600 181,440 American Tower, Cl. A 11,510 a 350,249 AvalonBay Communities 11,099 522,319 Boston Properties 15,120 529,654 Brandywine Realty Trust 47,920 136,572 BRE Properties 18,490 362,959 Digital Realty Trust 11,170 370,621 Equity Residential 30,110 552,518 Essex Property Trust 6,150 352,641 Federal Realty Investment Trust 8,610 396,060 HCP 11,310 201,883 Healthcare Realty Trust 20,030 300,250 Home Properties 7,290 223,438 Host Hotels & Resorts 55,780 218,658 HRPT Properties Trust 53,910 171,973 Kilroy Realty 28,230 485,274 Kimco Realty 72,250 550,545 Mack-Cali Realty 18,070 357,967 Marriott International, Cl. A 11,540 188,794 National Retail Properties 35,060 555,350 Nationwide Health Properties 33,950 753,350 Post Properties 34,130 346,078 ProLogis 28,550 185,575 Public Storage 12,990 717,697 Realty Income 10,350 194,787 Regency Centers 7,150 189,975 Senior Housing Properties Trust 39,610 555,332 Simon Property Group 32,920 1,140,349 SL Green Realty 12,600 136,080 Taubman Centers 18,550 316,092 Ventas 29,760 672,874 Vornado Realty Trust 16,640 553,114 Total Common Stocks (cost $63,970,495) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $100,000) 100,000 b Total Investments (cost $64,070,495) 95.9% Cash and Receivables (Net) 4.1% Net Assets 100.0% a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $64,070,495. Net unrealized depreciation on investments was $28,023,090 of which $191,135 related to appreciated investment securities and $28,214,225 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 20,666,348 15,381,057 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. The fund enters into forward currency exchange contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings and to settle foreign currency transactions. When executing forward currency exchange contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward currency exchange contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward currency exchange contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward currency exchange contracts which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2009 (Unaudited) Common Stocks96.7% Shares Value ($) Consumer Discretionary9.1% Comcast, Cl. A 67,860 925,610 Johnson Controls 121,310 1,455,720 Kohl's 74,430 a 3,149,878 Lowe's Cos. 123,350 2,251,138 Target 54,570 1,876,662 Walt Disney 88,960 1,615,514 Yum! Brands 74,670 2,051,932 Consumer Staples11.7% Avon Products 88,270 1,697,432 Kraft Foods, Cl. A 80,540 1,795,237 PepsiCo 49,520 2,549,290 Philip Morris International 59,240 2,107,759 Procter & Gamble 52,505 2,472,460 Safeway 97,300 1,964,487 SYSCO 73,920 1,685,376 Wal-Mart Stores 55,500 2,891,550 Energy13.2% BP, ADR 51,780 2,076,378 Chevron 44,400 2,985,456 Exxon Mobil 69,230 4,714,563 Marathon Oil 90,430 2,377,405 Nabors Industries 46,750 a 467,032 Occidental Petroleum 19,520 1,086,288 Schlumberger 36,230 1,471,663 Smith International 51,810 1,112,879 Southwestern Energy 58,540 a 1,738,053 Williams Cos. 107,470 1,223,009 Financial11.4% Aflac 62,500 1,210,000 American Express 86,905 1,184,515 Bank of America 184,852 1,260,690 Digital Realty Trust 22,020 730,623 Invesco 116,530 1,615,106 JPMorgan Chase & Co. 85,980 2,285,348 Morgan Stanley 107,040 2,437,301 PartnerRe 22,320 1,385,402 PNC Financial Services Group 41,830 1,225,201 State Street 60,690 1,868,038 U.S. Bancorp 102,120 1,491,973 Health Care14.5% Abbott Laboratories 51,850 2,473,245 Cardinal Health 43,020 1,354,269 Cephalon 21,430 a 1,459,383 Covidien 63,330 2,105,089 Gilead Sciences 50,490 a 2,338,697 Johnson & Johnson 42,820 2,252,332 Medtronic 46,530 1,371,239 Merck & Co. 39,050 1,044,588 Pfizer 132,570 1,805,603 Schering-Plough 33,980 800,229 Teva Pharmaceutical Industries, ADR 58,550 2,637,678 Thermo Fisher Scientific 42,130 a 1,502,777 Industrial7.3% Caterpillar 46,410 1,297,623 Eaton 58,050 2,139,723 General Electric 166,670 1,685,034 Honeywell International 82,610 2,301,515 Union Pacific 38,550 1,584,791 United Technologies 40,050 1,721,349 Information Technology19.8% Accenture, Cl. A 86,500 2,377,885 Akamai Technologies 95,550 a 1,853,670 Apple 41,160 a 4,326,739 Broadcom, Cl. A 108,880 a 2,175,422 Cisco Systems 85,540 a 1,434,506 Corning 168,590 2,237,189 Google, Cl. A 6,220 a 2,164,933 Hewlett-Packard 69,430 2,225,926 Intel 86,880 1,307,544 Microsoft 90,070 1,654,586 Oracle 129,170 2,334,102 QUALCOMM 73,940 2,877,005 Taiwan Semiconductor Manufacturing, ADR 230,100 2,059,395 Materials3.4% Air Products & Chemicals 35,160 1,977,750 Freeport-McMoRan Copper & Gold 32,150 1,225,237 Monsanto 21,270 1,767,537 Telecommunication Services2.6% AT & T 57,970 1,460,844 Verizon Communications 79,140 2,390,028 Utilities3.7% Public Service Enterprise Group 55,790 1,644,131 Questar 49,880 1,467,968 Sempra Energy 48,450 2,240,328 Total Common Stocks (cost $202,593,488) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,949,000) 1,949,000 b Total Investments (cost $204,542,488) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $204,542,488. Net unrealized depreciation on investments was $61,078,631 of which $6,756,859 related to appreciated investment securities and $67,835,490 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 143,463,857 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fund may purchase and write (sell) put and call options in order to gain exposure to or to protect against changes in the market. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument decreases between those dates. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2009 (Unaudited) Common Stocks99.1% Shares Value ($) Autos & Transports2.4% Union Pacific 19,300 793,423 United Parcel Service, Cl. B 17,110 842,154 Consumer Discretionary14.0% Accenture, Cl. A 32,820 902,222 Avon Products 46,730 898,618 Kohl's 33,930 a 1,435,918 Lowe's Cos. 53,650 979,112 McDonald's 16,970 926,053 Target 22,700 780,653 Wal-Mart Stores 36,020 1,876,642 Walt Disney 54,440 988,630 Yum! Brands 29,270 804,340 Consumer Staples9.0% Colgate-Palmolive 11,270 664,705 PepsiCo 26,550 1,366,794 Philip Morris International 46,070 1,639,171 Procter & Gamble 18,560 873,990 Safeway 33,050 667,280 SYSCO 41,410 944,148 Energy7.4% Halliburton 36,990 572,235 Occidental Petroleum 22,050 1,227,082 Schlumberger 13,940 566,243 Smith International 22,600 485,448 Southwestern Energy 27,670 a 821,522 Weatherford International 71,850 a 795,380 Williams Cos. 53,400 607,692 Financial Services5.9% American Express 26,575 362,217 Ameriprise Financial 37,040 758,950 Digital Realty Trust 29,130 966,533 Goldman Sachs Group 10,930 1,158,799 Invesco 55,530 769,646 Health Care14.4% Abbott Laboratories 24,160 1,152,432 C.R. Bard 12,750 1,016,430 Cardinal Health 20,070 631,804 Celgene 23,920 a 1,062,048 Cephalon 18,160 a 1,236,696 Gilead Sciences 22,870 a 1,059,338 Johnson & Johnson 12,270 645,402 Medtronic 19,410 572,013 Pharmaceutical Product Development 26,850 636,882 Teva Pharmaceutical Industries, ADR 22,330 1,005,966 Thermo Fisher Scientific 24,120 a 860,360 Integrated Oil & Gas1.1% Chevron 10,880 Materials & Processing4.8% Monsanto 14,110 1,172,541 Praxair 18,890 1,271,108 URS 20,900 a 844,569 Producer Durables7.1% Boeing 16,020 569,992 Caterpillar 21,080 589,397 Danaher 16,020 868,604 Honeywell International 44,400 1,236,984 Parker Hannifin 17,200 584,456 United Technologies 23,370 1,004,443 Technology31.7% Akamai Technologies 51,180 a 992,892 Apple 24,480 a 2,573,338 Broadcom, Cl. A 62,520 a 1,249,150 Cisco Systems 86,830 a 1,456,139 Corning 138,620 1,839,487 GameStop, Cl. A 28,150 a 788,763 Google, Cl. A 5,420 a 1,886,485 Hewlett-Packard 59,470 1,906,608 Intel 67,790 1,020,240 International Business Machines 18,200 1,763,398 Microsoft 43,230 794,135 Oracle 89,050 1,609,133 QUALCOMM 45,860 1,784,412 Research In Motion 20,500 a 882,935 Taiwan Semiconductor Manufacturing, ADR 131,650 1,178,267 Utilities1.3% Questar 29,770 Total Common Stocks (cost $86,684,197) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $655,000) 655,000 b Total Investments (cost $87,339,197) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $87,339,197. Net unrealized depreciation on investments was $18,199,048 of which $3,074,709 related to appreciated investment securities and $21,273,757 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 68,485,149 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation : Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument decreases between those dates. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Value Fund March 31, 2009 (Unaudited) Common Stocks98.5% Shares Value ($) Consumer Discretionary8.9% AutoZone 3,260 a 530,141 Best Buy 16,290 618,368 Carnival 52,200 1,127,520 Home Depot 104,190 2,454,716 Johnson Controls 20,880 250,560 Lowe's Cos. 41,680 760,660 News, Cl. A 166,030 1,099,119 Omnicom Group 39,310 919,854 Staples 33,000 597,630 Time Warner 57,520 1,110,136 Time Warner Cable 14,348 355,825 Toll Brothers 28,810 a 523,190 Consumer Staples12.8% Cadbury, ADR 38,922 1,179,337 Colgate-Palmolive 16,040 946,039 CVS Caremark 80,500 2,212,945 Kraft Foods, Cl. A 73,280 1,633,411 Lorillard 9,810 605,669 PepsiCo 36,550 1,881,594 Philip Morris International 63,720 2,267,158 Procter & Gamble 28,390 1,336,885 Wal-Mart Stores 41,860 2,180,906 Walgreen 27,840 722,726 Energy16.3% Anadarko Petroleum 13,640 530,460 Chevron 82,870 5,572,179 Devon Energy 14,870 664,540 EOG Resources 8,830 483,531 Exxon Mobil 76,160 5,186,496 Hess 20,060 1,087,252 Marathon Oil 33,610 883,607 Occidental Petroleum 37,520 2,087,988 Schlumberger 13,980 567,868 XTO Energy 65,960 2,019,695 Exchange Traded Funds1.0% iShares Russell 1000 Value Index Fund 29,040 Financial21.0% ACE 26,030 1,051,612 Aflac 28,880 559,117 Ameriprise Financial 28,760 589,292 AON 43,140 1,760,975 Bank of America 156,050 1,064,261 Capital One Financial 16,950 207,468 Chubb 33,410 1,413,911 Franklin Resources 25,710 1,384,998 Goldman Sachs Group 12,070 1,279,661 Invesco 41,680 577,685 JPMorgan Chase & Co. 175,980 4,677,548 Marsh & McLennan Cos. 28,730 581,782 MetLife 67,550 1,538,113 Moody's 32,960 755,443 Morgan Stanley 36,090 821,769 Northern Trust 12,310 736,384 PNC Financial Services Group 11,800 345,622 Prudential Financial 11,870 225,767 State Street 19,990 615,292 T. Rowe Price Group 20,860 602,020 Travelers Cos. 31,250 1,270,000 U.S. Bancorp 39,070 570,813 Wells Fargo & Co. 130,720 1,861,453 Health Care11.8% Abbott Laboratories 25,150 1,199,655 Amgen 40,740 a 2,017,445 Boston Scientific 71,310 a 566,914 Covidien 26,200 870,888 McKesson 14,210 497,918 Merck & Co. 50,760 1,357,830 Pfizer 231,140 3,148,127 Schering-Plough 32,130 756,662 Thermo Fisher Scientific 15,120 a 539,330 UnitedHealth Group 25,020 523,669 WellPoint 13,950 a 529,682 Wyeth 42,030 1,808,971 Industrial7.0% Dover 21,470 566,379 Eaton 17,760 654,634 General Electric 216,460 2,188,411 Honeywell International 20,860 581,160 Lockheed Martin 8,650 597,109 Raytheon 19,320 752,321 Tyco International 26,920 526,555 Union Pacific 21,350 877,699 United Parcel Service, Cl. B 18,160 893,835 Waste Management 21,771 557,338 Information Technology7.0% Cisco Systems 105,440 a 1,768,229 Hewlett-Packard 27,820 891,909 Intel 50,570 761,079 International Business Machines 6,490 628,816 Microsoft 101,630 1,866,943 Nokia, ADR 108,760 1,269,229 QUALCOMM 24,990 972,361 Materials1.9% Air Products & Chemicals 13,090 736,312 Dow Chemical 35,730 301,204 Freeport-McMoRan Copper & Gold 30,610 1,166,547 Telecommunication Services3.7% AT & T 114,980 2,897,496 Verizon Communications 47,510 1,434,802 Utilities7.1% Entergy 27,470 1,870,432 Exelon 38,630 1,753,416 FPL Group 18,080 917,198 NRG Energy 30,970 a 545,072 PG & E 19,000 726,180 Questar 43,630 1,284,031 Southern 37,980 1,162,948 Total Common Stocks (cost $170,698,254) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,074,000) 2,074,000 b Total Investments (cost $172,772,254) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $172,772,254. Net unrealized depreciation on investments was $55,659,147 of which $818,762 related to appreciated investment securities and $56,477,909 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investment in Securities 117,113,107 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
